Citation Nr: 1606758	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1985 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board denied the claim of entitlement to service connection for pes planus in May 2014.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Board decision denying the Veteran's claim was vacated and remanded for adjudication, discussed in further detail below.  The Court found the Veteran had abandoned his appeal of the Board's decision to the extent that the Board denied increased ratings for irritable bowel syndrome; hiatal hernia with gastroesophageal reflux disease; migraines; and chronic laryngitis status post vocal cord polypectomy.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further adjudication prior to the adjudication of the Veteran's claim of entitlement to service connection for pes planus is required.  

The August 2015 Court's Memorandum Decision found the reasons and bases regarding the Board's finding in the May 2014 decision that bilateral pes planus was not aggravated beyond natural progression of the disease during active service was insufficient for the Court to determine if the Board applied the correct standard of review in denying the Veteran's claim.  

In providing reasons and bases in the May 2014 Board decision, the Board relied, in part, on a VA general examination from June 2009.  The VA examiner diagnosed the Veteran with congenital bilateral severe pes planus and opined that pes planus had not worsened beyond the natural progression due to active service with no further discussion.  In light of the Court's concerns, the Board now concludes that the opinion is inadequate as insufficient rationale was provided.  As such, an addendum opinion is required to address the etiology of the Veteran's current pes planus.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to an appropriate VA examiner to provide an addendum opinion regarding the nature and etiology of pes planus.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, the VA provider determines an examination is necessary for the opinion/clarifications sought,  the Veteran should be scheduled for a new VA examination.  

The VA examiner is asked to respond to the following questions/requests: 

(a) Is pes planus congenital or developmental in nature?  If the answer is yes, is the condition(s) a disease or a defect?  (Note: A disease is capable of improvement or deterioration while a defect is static.)  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's left hip condition(s).   

(b)  If the pes planus is a congenital or developmental defect, is it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability?

(c)  If pes planus is a congenital or developmental disease:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had pes planus that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(iii)  For any pes planus that did not pre-exist service, is it at least as likely as not (a 50 percent or greater probability) that the condition is caused or aggravated his active duty service?

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


